DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/20 has been entered. 
Response to Amendment
The Examiner acknowledges the amendments and remarks filed on 7/29/20.  Claims 1-3 and 17 have been amended.  Claims 1-20 are pending rejection below:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadali USPA_20160355915_A1 in view of Legresy USPN_5616190.
1.	Regarding Claims 1-6 and 11-16, Kadali discloses an aluminum alloy and a method of making thereof (Title) that can be used in products such as in applications of electronics, industrial applications (corresponds to claimed architectural product), and automotive applications (Abstract) in the form of sheets (paragraph 0034).  Kadali further discloses that its aluminum alloy sheet can undergo anodizing (paragraphs 0016, 0017, 0056, and 0057).  Kadali also discloses that said sheets can have a yield strength ranging from 200 – 350 MPa and a tensile elongation of greater than 22% (Figure 11 and paragraph 0040).  Kadali discloses that said aluminum alloy can comprise 0.05 wt% of Si, 0.08 wt% of Fe, 0-0.6 wt% of Cu, 0-0.6 wt% of Mn, 4 wt% of 
2.	However, Kadali does not disclose the claimed range for Mg.
3.	Legresy discloses that a magnesium content of preferably less than 3.2 % reduces the risk of segregation during casting (column 4, lines 6-9).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the Mg concentration, of Kadali, by using a concentration of less than 3.2%, as disclosed by Legresy.  One of ordinary skill in the art would have been motivated in doing so in order to reduce the risk of segregation during casting which Kadali uses (paragraphs 0004, 0005, 0033, 0034, 0054, 0055, and Claim 7).
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadali USPA_20160355915_A1 in view of Legresy USPN_5616190, as applied to Claims 1-16, and in view of Gupta USPA_20170022592_A1.
5.	Regarding Claims 17-20, Kadali discloses the alloy can be produced by casting (e.g., direct casting or continuous casting), homogenization, hot rolling, cold rolling, and annealing; and products comprising the aluminum alloy as described herein (paragraph 0004).  Kadali also includes an optional first cold rolling step to produce an intermediate gauge, an annealing step, and a second cold rolling step to a final gauge (paragraph 0034).
6.	However, Kadali in view of Legresy does not disclose the claimed scalping step.
Gupta discloses forming aluminum alloy sheets and methods for making thereof (Title) that can comprise a scalping process that is known to one of ordinary skill in the art with standards that are commonly used in the aluminum industry in order to clean and filter impurities for purposes of improving the surface quality (paragraphs 0019 and 0034).
8.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method, of Kadali in view of Legresy, by including the scalping step, of Gupta.  One of ordinary skill in the art would have been motivated in doing so in order to obtain improved, cleansed surface quality.
Response to Arguments
Applicant's arguments filed 7/29/20 have been fully considered but they are not persuasive. 
Applicants state:  “Additionally, one skilled in the art would have no motivation to deviate from the disclosed Mg range recited in Kadali to arrive at the claimed composition. In fact, Kadali discloses the benefits of a “high Mg content alloy” to achieve the properties disclosed therein, and defines “a high Mg content alloy” as having 5.0 wt. % to 7.0 wt. % Mg. See Kadali, paragraph [0028], Specifically, Kadali discloses that high Mg content alloys in the range of 5.0 wt. % to 7.0 wt. % serve as a solid solution strengthening element to achieve “the desired strength and formability.” See Kadali, paragraph [0028], For example, paragraph [0049] of Kadali discloses that the “tensile strengths of Alloys A3 and A4, which contain 5.2 wt. % and 6.0 wt. % Mg, respectively, where consistently higher than that of Alloy A2, which contains Mg in an amount of 4.5 wt. %.” Applicant strongly submits that the Office must consider a prior art reference in its entirety, including portions that lead away from the claimed invention. See W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, (Fed. Cir. 1983). Based on the disclosure of Kadali, one of ordinary skill in the art would have no motivation to modify the aluminum alloy composition of Kadali to include the claimed amount of Mg recited in claims 1 and 17.”
	The Examiner respectfully submits that the rejection was made under Kadali in view of Legresy.  Although Kadali does prefer having “a high Mg content alloy” of 5.0 wt. % to 7.0 wt. % Mg, this does not necessarily mean that Kadali is teaching away from anything lower than 5 wt%.  A prior art reference that “teaches away” from the claimed invention is a significant factor to be considered in determining obviousness; however, “the nature of the teaching is highly relevant and must be weighed in substance. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  Having said this, despite Kadali preferring 5.0 to 7.0 wt% of Mg, it still nevertheless includes a lower limit of 4.0 wt% of Mg within its general embodiments (paragraphs 0004, 0028, Tables 1, 4, and 10, and Claims 1, 5, and 14.  This clearly indicates that Kadali is NOT “teaching away” from using concentrations of Mg lower than 5.0 wt%.  Furthermore, the “Alloy A”, of Legresy, can correspond to Kadali’s embodiment (as found in Claim 1 of Kadali) except for the Mg concentration.  However, Legresy’s broader range allows up to 4.0 wt% of Mg (Abstract) which touches Kadali’s lower range limit as said above.  Thus, there is significant overlap between the two reference’s general embodiments.  Bearing this in mind, Legresy further discloses solving the problem of “segregation” during casting (column 4, lines 6-9) which is a real issue that even Kadali alludes to (paragraph 0037) since Kadali likewise uses casting (paragraphs 0004, 0005, 0033, 0034, 0054, 0055, and Claim 7).  Finally, these two references are not “unrelated” because Kadali’s applications include “recyclable aluminum” applications (paragraph 0003) which would related to Legresy’s “aluminum cans” (Title).  Thus, the suggestion of using lower Mg concentrations, of Legresy, would provide motivation to one of ordinary skill in the art to try in an effort to obtain less segregation during the casting used in Kadali for its recyclable aluminum applications.  This would be expected out of a desire of optimization.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        January 28, 2021